Dissenting Opinion

Shoyer, J.
The assertion by the majority of this court that the trustees have failed to adequately prove the reasonableness of the requested $20,000 raises an issue not warranted by this record. Counsel for the single exceptant states the sole issue in his brief as follows: .. [T]his is not a case where any objection to the amount of the terminal commission would have been raised if the trustees had not already taken a principal commission as executors. . . . The only issue in this case is whether the statutory rule against two principal commissions by the same accountant (even though acting in different capacities) was constitutionally repealed by the Act of April 10, 1945, P. L. 189, insofar as it relates to pre-1945 trusts.”
In the 21 years that this trust has endured, the principal has more than doubled to a current market value of approximately $1,500,000. That an aggregate principal commission at the rate of less than 2.85 percent is not excessive is well within the experience and judicial knowledge of all of us. See cases cited in Hunter O. C. Commonplace Book, vol. I, p. 268, §4(a), et seq.
For this and the additional reasons set forth in my adjudication, I dissent.